United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3049
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Rigoberto Olvera-Morales,               *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 21, 2009
                                Filed: October 26, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Rigoberto Olvera-Morales challenges the sentence the district court1 imposed
after he pled guilty to conspiring to distribute at least 500 grams of a mixture or
substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(b)(1)(A)(viii) and 846; and distributing at least 50 grams of a mixture or
substance containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(B)(viii). His counsel filed a brief under Anders v. California, 386 U.S. 738
(1967). We affirm.

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       Reviewing the sentence for abuse of discretion, we must first ensure that the
district court committed no significant procedural error—such as misapplying the
United States Sentencing Guidelines (Guidelines), failing to consider the 18 U.S.C.
§ 3553(a) factors, or basing the sentence on clearly erroneous facts—and then
consider the substantive reasonableness of the sentence. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). We conclude the district court
committed no procedural error. We further conclude the court did not abuse its
discretion by imposing an unreasonable sentence. See United States v. Sicaros-
Quintero, 557 F.3d 579, 583 (8th Cir. 2009) (according a presumption of
reasonableness to a sentence at the bottom of the Guidelines range); United States v.
Watson, 480 F.3d 1175, 1177 (8th Cir. 2007) (listing circumstances where a
sentencing court abuses its discretion, resulting in an unreasonable sentence).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm.
                       ______________________________




                                         -2-